Memorandum. The order of the Appellate Division should be affirmed on the opinion of Mr. Justice James D. Hopkins at *937the Appellate Division with an addendum concerning the public policy of the State to which he adverts.
The public policy which it is asserted would be served were we to grant the relief sought by the dealer-tenant has subsequently been recognized and given effect in chapter 265 of the Laws of 1975. Whether that legislative enactment be interpreted as itself the genesis of the policy or perhaps more plausibly as the articulate recognition of a pre-existing policy, it is equally evident that the legislative determination was that legal sanction to support such policy should be prospective only. The effective date of the chapter, enacted on June 24, 1975, was expressly postponed to October 1, 1975. To like purpose explicit provision was made that the new statute does not apply to existing dealer franchises unless renewed or extended after October 1, 1975.